DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of amendment filed on 09/24/2021 in which claims 1 and 4 are currently amended while claims 3 and 8 have been canceled. By this amendment, claims 1-2,4-7 are now pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
    PNG
    media_image1.png
    694
    1090
    media_image1.png
    Greyscale
 In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-2,4-7 (renumbered 1-6) are allowed over the prior art of record. The prior art of record either taken alone or in combination thereof cannot be reasonably construed as adequately teaching or suggesting the combination of elements and features arranged, disposed, or provided in the manner as claimed by the applicants to teach or reasonably suggest, in the claimed combination,  most particularly, “…the lithium battery protection circuit comprises a lithium battery protection chip U1, an MOS transistor Q1, an MOS transistor Q2, a resistor R1, a resistor R2, a capacitor Cl, a diode Dl and a diode D2; and the positive electrode of the lithium battery El is connected to one end of the resistor R1, and the positive electrode of the lithium battery El is connected to the first input, the first input is connected to the first output, the other end of the 
Claims 2,4-7 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 8,574,747 to Okada et al., (Okada) discloses the general state of the art regarding a car power source apparatus.
US 2017/0106758 to Sakatani et al., (Sakatani) discloses the general state of the art regarding a power source system for a vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 1, 2021